Appeal by the employer and carrier from an award made by the Workmen’s Compensation Board in a death case. The decedent was employed as a general worker in the employer’s fruit and vegetable store. His work consisted of waiting on customers and setting up the displays and stands which involved moving crates and packages of produce of varying weights up to 100 pounds. On the day of his death, he did his usual work in the morning and when he returned from lunch, complained of feeling ill with pain in his chest. While being taken to a nearby physician, he died from coronary sclerosis. It did not appear that the work which the decedent did on the day in question was more arduous than that to which he was accustomed. But there was medical testimony that his work on that day caused an unusual strain on his heart, already weakened by a pre-existing disease, and brought on his death. Whether or not the work was unusual is no longer controlling (Matter of Gioia v. Courtmel Co., 283 App. Div. 40, motion for leave to appeal denied 306 N. Y. 985; Matter of Owens v. McGovern, 309 N. Y. 449). Upon the entire record the board’s finding that decedent’s death resulted from an accidental injury was justified. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Coon, Halpern, Zeller and Gibson, JJ.